Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 22, 2019

                                      No. 04-18-00949-CV

                          IN THE INTEREST OF J.C.R., A CHILD,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA02916
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER

        In this accelerated appeal of the November 26, 2018 order terminating appellant Mom’s
parental rights, Appellant’s brief is due to be filed with this court on January 22, 2019. See TEX.
R. APP. P. 38.6(a). Before the due date, the ad litem filed a motion for a fourteen-day extension
of time to file the ad litem’s brief.
        The ad litem’s motion is GRANTED; the brief is due on February 5, 2019. Any further
motion for extension of time to file the brief is discouraged. See TEX. R. JUD. ADMIN. 6.2
(directing courts of appeals to dispose of parental rights termination suits “[w]ithin 180 days of
the date the notice of appeal is filed”).

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court